66 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.McArthur WELLS, indicted as McArthur Wells, Jr., Defendant-Appellant.
No. 94-50271.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1995.*Decided Sept. 6, 1995.

Before:  THOMPSON, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
McArthur Wells appeals his sentence imposed pursuant to the plea agreement of March 2, 1994.


3
Pursuant to Anders v. California, 386 U.S. 738 (1967), Wells' counsel submitted a brief stating that he finds no meritorious issues for review.  Counsel also filed a motion to withdraw as counsel of record.  On August 2, 1995, we denied Wells' request to file a supplemental brief and his request for appointment of new counsel.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3